Citation Nr: 0822087	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-08 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 7, 2001, 
for the award of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1954. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, established 
entitlement to TDIU effective from March 7, 2001.

The RO in St. Paul, Minnesota, currently has jurisdiction 
over the veteran's VA claims folder.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in September 2003.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.

By an April 2007 decision, the Board denied an earlier 
effective date in this case.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In November 2007, the Court, pursuant to a joint motion, 
vacated the Board's April 2007 decision, and remanded the 
case for compliance with the instructions of the joint 
motion.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record does not reflect the veteran filed a formal or 
informal claim for TDIU prior to March 7, 2001.

3.  A thorough review of all evidence of record does not 
reflect it was factually ascertainable prior to March 7, 
2001, that the veteran satisfied the criteria for assignment 
of a TDIU.


CONCLUSION OF LAW

The criteria for assignment of a TDIU prior to March 7, 2001, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice regarding his claim of 
entitlement to a TDIU by a May 2002 letter, which is clearly 
prior to the August 2002 rating decision.

The Board observes that the present appeal is from the 
effective date assigned for the TDIU by the August 2002 
rating decision.  As such, there is no pre-adjudication 
notice which specifically addresses the effective date.  
Nevertheless, in Dingess v. Nicholson, 19 Vet. App. 473, 490-
91 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify on these 
issues is satisfied.

The Board further observes that the veteran was sent VCAA 
notification regarding his earlier effective date claim by 
letters dated in January and August 2006.  In pertinent part, 
both of the 2006 letters informed the veteran of the criteria 
for assignment of effective date(s) by VA.  Moreover, taken 
together, all of the aforementioned VCAA notification letters 
informed the veteran of what was necessary to substantiate 
his claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

In addition to the foregoing, the Board notes that the 
veteran has actively participated in the processing of his 
case, and the statements submitted in support of his claims, 
including those submitted during his appeal to the Court, 
have indicated familiarity with the requirements for the 
benefits sought on appeal.  For example, statements submitted 
by his accredited representative in March 2007 and May 2008 
have cited to relevant statutory and regulatory criteria 
regarding the assignment of effective date(s), and advanced 
arguments in reference thereto.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  

The duty to assist the veteran has also been satisfied in 
this case.  All relevant medical records pertinent to the 
current appellate claims are in the claims folder.  Nothing 
in the record indicates the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  In fact, as documented by a May 2008 Report of 
Contact, he specifically informed VA that he had no further 
argument or evidence to submit at this time.  Moreover, as a 
general rule the adjudication of a claim for an earlier 
effective date is based upon evidence already in the claims 
folder; the resolution of the claim depends upon when certain 
document(s) were either received by VA and/or promulgated to 
the veteran.  In pertinent part, any current examination 
would show the level of disability at this time, and not 
whether it was factually ascertainable a TDIU was warranted 
prior to the current effective date.  Thus, there is no 
reasonable possibility that any additional development could 
support the veteran's claim.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

The Board further notes that it previously determined in the 
April 2007 decision that VA's duties to assist and notify 
under the VCAA had been satisfied in this case.  Although 
that decision has been vacated, the Board observes that the 
joint motion which was the basis for the Court's November 
2007 Order did not dispute this determination, nor did it 
identify any deficiency with either of these duties.  

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] 
review BVA decisions in a piecemeal fashion"); see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court").

The Board is therefore confident that if the Court had any 
substantive comments concerning the Board's findings 
regarding the duties to assist and notify, such would have 
surfaced in the joint motion or the Court Order so that any 
deficiencies could be corrected.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The relevant law provides that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

In regard to the date of claim, the Board observes that the 
joint motion which was the basis for the November 2007 Court 
Order contended, in pertinent part, that the prior decision 
of April 2007 was deficient in that it identified two 
different dates on which the veteran's formal TDIU claim was 
received.  Specifically, it stated that on different pages of 
that decision, the Board identified the claim as having been 
received in both January 2002 and March 2001.  Therefore, it 
was contended the decision should be vacated and remanded for 
the Board to clarify on which date the veteran actually filed 
a formal claim for TDIU benefits.

With respect to the instructions of the joint motion, the 
Board finds that the veteran's formal claim for TDIU - that 
is, a formal VA Form 21-8940 (Application for Increased 
Compensation Based Upon Unemployability) - was received by VA 
on January 22, 2002.  Although he submitted an earlier claim 
for VA benefits on March 7, 2001, he did not indicate he was 
seeking benefits based on unemployability due to service-
connected disabilities.  Therefore, his TDIU claim was 
received in January 2002.

The Board acknowledges that the March 7, 2001, claim included 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), which, as detailed 
below, was instrumental in his being granted a TDIU.  He also 
requested increased ratings for his other service-connected 
disabilities.  Nevertheless, he did not indicate at that time 
he was unemployable due to his service-connected 
disabilities, nor that he was seeking benefits based on 
unemployability.  However, even if the Board were to find 
this sufficient to constitute a TDIU claim, he would still 
not be entitled to an earlier effective date on the basis of 
an earlier date of claim.  See Holbrook v. Brown, 8 Vet. App. 
91 (1995) (The Board has the fundamental authority to decide 
a claim in the alternative.).  Significantly, the record 
reflects that following a May 1984 Board decision which 
denied a rating in excess of 20 percent for gunshot wound 
residuals of the left shoulder, no written communication was 
received from the veteran in which he indicated he was 
seeking additional benefits due to service-connected 
disabilities prior to March 7, 2001.

In view of the foregoing, the Board finds that the record 
clearly shows there was no unadjudicated TDIU claim received 
by VA prior to March 7, 2001.  Therefore, an earlier 
effective date cannot be established on this basis.  

Turning to the second element, the Board observes that as the 
veteran's formal TDIU claim was received in January 2002, it 
is clear that the current effective date is based upon it 
being factually ascertainable he was unemployable due to 
service-connected disabilities as of March 7, 2001.  
Nevertheless, the Board will review the record to determine 
whether an even earlier effective date is warranted on this 
basis.

The relevant legal criteria provides that it is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. 
§ 4.16(b).  A total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

Prior to March 7, 2001, the veteran was service-connected for 
gunshot wound residuals of the left shoulder, evaluated as 20 
percent disabling; and shell fragment wound residuals of the 
right shoulder, evaluated as noncompensable (zero percent).  
Service connection was established for PTSD by an October 
2005 rating decision effective from March 7, 2001, evaluated 
as 50 percent disabling.  That same decision assigned a 20 
percent rating for the service-connected right shoulder, also 
effective from March 7, 2001.  Moreover, a January 2005 Board 
decision found that the veteran was not entitled to an 
effective date earlier than March 7, 2001, for the award of 
service connection for PTSD.  As such, the veteran's combined 
disability rating prior to March 7, 2001, was 20 percent.  
See 38 C.F.R. § 4.25.  Therefore, he was not entitled to a 
TDIU on a schedular basis prior to that date.

Because the veteran's combined rating in this case failed to 
meet the schedular percentage standards of section 4.16(a) 
prior to March 7, 2001, his claim for an earlier effective 
date may be considered only on whether he was entitled to 
TDIU on an extraschedular basis under section 4.16(b).  
Although the Board may not assign an extra-schedular rating 
in the first instance because the authority for doing so is 
vested in a particular VA official, the Board may consider 
whether remand to the RO for referral to those officials is 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); see 
also VAOGCPREC 6-96.

A thorough review of all evidence of record does not reflect 
it was factually ascertainable prior to March 7, 2001, that 
the veteran satisfied the criteria for assignment of a TDIU.  
Stated differently, the medical and other evidence of record 
does not reflect that the veteran was unable to obtain and/or 
maintain substantially gainful employment due to his service-
connected disabilities of the right and left shoulders, which 
were the only service-connected disabilities prior to March 
7, 2001.  

The Board acknowledges that the record reflects the veteran 
last worked in 1982 as a dental technician for VA.  
Nevertheless, the record does not reflect he left employment 
due to the impairment caused by the service-connected 
shoulder disabilities.  In fact, the evidence submitted by 
and on behalf of the veteran in support of his claim reflects 
he received disability retirement due to psychiatric 
impairment.  However, as already noted, service connection 
was not in effect for PTSD, or any other psychiatric 
disorder, prior to March 7, 2001.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Moreover, the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

The Board does not dispute that the evidence of record 
indicates the veteran experienced occupational impairment due 
to his service-connected disabilities prior to March 7, 2001.  
However, a thorough review of all evidence of record 
indicates that such impairment for that period was adequately 
compensated by the schedular ratings in effect at that time.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose, 4 Vet. App. at 363 (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).

In view of the foregoing, the Board finds that it was not 
factually ascertainable prior to March 7, 2001, that the 
veteran satisfied the criteria for assignment of a TDIU on a 
schedular or extraschedular basis.  

For these reasons, the Board concludes that an earlier 
effective date is not warranted, and the claim must be 
denied.


ORDER

Entitlement to an effective date earlier than March 7, 2001, 
for the award of a TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


